[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         DECEMBER 2, 2009
                            No. 09-11083                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 91-14013-CR-FAM


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

STANLEY JENNINGS,
a.k.a. Rickey,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (December 2, 2009)

Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.
PER CURIAM:

      Stanley Jennings appeals the District Court’s refusal to reduce further his

sentence pursuant to 18 U.S.C. § 3582(c)(2). We see no reversible error; we affirm.

      Petitioner believes that the District Court erred when it did not apply

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000), to his conviction for conspiracy

and distribution of cocaine base: crack cocaine. Petitioner has previously filed a

section 3582 appeal in this court, arguing that his term of imprisonment was above

the statutory minimum. We affirmed the District Court’s decision.

      Later, Petitioner filed another section 3582 claim because of the retroactive

change in the crack cocaine sentencing guidelines. The District Court reduced his

sentence, but not enough for the Defendant, who filed this appeal.

      We review a district court’s legal conclusions on its scope of authority under

the sentencing guidelines de novo. United States v. Campbell, 491 F.3d 1306,

1315 (11th Cir. 2007).

      First, we address Petitioner’s argument that we overrule United States v.

Melvin, 556 F.3d 1190 (11th Cir. 2009), as wrongly decided. We are bound by

previous panels of this court, and we have no authority to overrule those panels.

United States v. Hogan, 986 F.2d 1364, 1369 (11th Cir. 1993).

      Petitioner argues that, although Apprendi lacks retroactive effect, a section



                                          2
3582(c)(2) proceeding somehow renders a judgment no longer final. We note, that

in a section 3582(c)(2) sentence reduction, the District Court does not conduct a de

novo re-sentencing. United States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000).

The specific issues that petitioner raises as reason to reduce further his sentence --

that the jury did not determine drug quantity -- have already been addressed by this

court. See, United States v. Jennings, 02-16256 (Aug. 05, 2003). See also, United

States v. Moreno, 421 F.3d 1217, 1219-20 (11th Cir. 2005); United States v.

Rodriguez, 398 F.3d 1291 (11th Cir. 2005). Because the statute dictates that the

judgment is final for all other purposes, section 3582(c)(2) only applies to the very

narrow issue addressed by the changed statute; the determination of drug quantity

was final and cannot be reviewed. By the way, it is possible that the law-of-the-

case doctrine applies here. We alternatively rule that petitioner’s argument is

foreclosed by our earlier ruling.

             AFFIRMED.




                                           3